DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 1, 2 and 10 are objected to because:
Claim 1, reference numeral (10) is being used for both “a vacuum chamber” and “a fixed mechanical element”, thus rendering the claim unclear.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hohmann et al, DE102005002139 [Hohmann] in view of Piccoz et al, US 8227721 [Piccoz].
Regarding claim 1, Hohmann discloses (figs.1-8) a switching apparatus (1) for medium voltage electric systems (intended use), said switching apparatus (1) comprising one or more electric poles, where, for each electric pole, said switching apparatus (1) comprises:
a first pole terminal (labeled in fig.2, below), a second pole terminal (labeled in fig.2, below) and a ground terminal (28), said first pole terminal (labeled in fig.2, below) electrically couplable with a first conductor (9) of an electric line, said second pole terminal (labeled in fig.2, below) electrically couplable to a second conductor (7) of the electric line, and said ground terminal (13 electrically couplable to a grounding conductor;
a first contact arrangement including a first fixed contact member (5) and a first movable contact member (19), the first fixed contact member (5) being electrically connected to said first pole terminal (labeled in fig.2, below) and including a first fixed contact (8), a first movable contact member (4) electrically connected to said second pole terminal (labeled in fig.2, below) and including a first movable contact (6), the first movable contact member (4) reversibly movable about a corresponding first rotation axis according to a first rotation direction away from the first fixed contact( 8) and towards said ground terminal (28) or according to a second rotation direction, opposite to the first rotation direction, so that the first movable contact (6) can be coupled to or uncoupled from the first fixed contact (8) or said ground terminal (28);
a second contact arrangement including a second fixed contact member (10) and a second movable contact member (16), the second fixed contact member (10) electrically connected to said first pole terminal (labeled in fig.2, below) and including a second fixed contact (11), the second movable contact member (16) including a second movable contact (12) and reversibly movable along a corresponding translation axis, so that the second movable contact (12) can be coupled to or decoupled from the second fixed contact (11);
a vacuum chamber (14), in which the second fixed contact (11) and the second movable contact (12) are enclosed and can be coupled or decoupled.
Hohmann fails to disclose an electrically conductive coupling lever pivoted on said the second movable contact member and reversibly movable about a second rotation axis according to a third rotation direction or according to a fourth rotation direction, opposite to said the third rotation direction, wherein the coupling lever couples with and is actuated by said the first movable contact member when said the first movable contact member moves according to said the first rotation direction, wherein the coupling lever electrically connects said the second movable contact member with said the first movable contact member when the coupling lever is coupled to the first movable contact member, wherein the coupling lever is moved according to the rotation direction to couple with a fixed mechanical element, when said the coupling lever is actuated by the first movable contact member, and wherein said the coupling lever exerts on the second movable contact member an actuation force directed to move said the second movable contact away from said the second fixed contact.
Piccoz discloses (figs.1-14) a switching device comprising an electrically conductive coupling lever (9) pivoted on a second movable contact member (27) and reversibly movable about a second rotation axis according to a third rotation direction or according to a fourth rotation direction, opposite to the third rotation direction,
where the coupling lever (9) couples with and is actuated by a first movable contact member (2) when the first movable contact member (2) moves according to a first rotation direction,
where the coupling lever (9) electrically connects the second movable contact member (27) with  the first movable contact member (2) when the coupling lever (9) is coupled to the first movable contact member (2),
where the coupling lever (9) is moved according to the rotation direction to couple with a fixed mechanical element (6), when the coupling lever (9) is actuated by the first movable contact member (2), and
where the coupling lever (9) exerts on the second movable contact member (27) an actuation force directed to move a second movable contact (22) away from a second fixed contact (12) [see figs.9-14].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switching apparatus of Hohmann with lever system taught by Piccoz, thereby providing a vacuum switching chamber that is at rest during normal operation, which makes it possible to impose less strict requirements for the switching chamber, such that the switching chamber no longer needs to have many features; and movement of the disconnector establishes the current flow through the branch while performing the stroke to open the power line.

    PNG
    media_image1.png
    660
    520
    media_image1.png
    Greyscale

Regarding claim 6, Hohmann further discloses where the movable contact member (4) of each electric pole is reversibly movable between a first end-of-run position, which corresponds to a closed state of said switching apparatus (1)[fig.1], and a second end-of-run position, which corresponds to a grounded state of said switching apparatus (1) [fig.8], the movable contact member (4) passing through an intermediate position [figs.2-7], which corresponds to an open state of said switching apparatus, when moving between  the first and second end- of-run positions.
Regarding claim 7, Hohmann and Piccoz further disclose where, during an opening manoeuvre of said switching apparatus (1), the first movable contact member (4) moves according to the first rotation direction  between the first end-of run position and the intermediate position, where, upon an initial movement according to the first rotation direction, the first movable contact member (4) moves away from the first fixed contact member (5), thereby causing the first movable contact (6) to decouple from the first fixed contact (5), and couples with the coupling lever (Piccoz, 9), thereby actuating the coupling lever (9) and moving the coupling lever (9) away from a rest position, according the third rotation direction.
Regarding claim 8, Hohmann and Piccoz further disclose where, upon a further movement according to the first rotation direction, the first movable contact member (4) moves the coupling lever (9) to a coupled position with the fixed mechanical element (14), thereby causing said the coupling lever (9) to interact mechanically with the fixed mechanical element (14) and exert on the second movable contact member (16) an actuation force directed to move the second movable contact member (16) away from the second fixed contact member (10), thereby causing the second movable contact (12) to decouple from the second fixed contact (11).
Regarding claim 9, Hohmann and Piccoz further disclose where, upon a further movement according to the first rotation direction, the first movable contact member (4) decouples from the coupling lever (Piccoz, 9) and subsequently reaches the intermediate position, the coupling lever (9) moving according to the fourth rotation direction to return in the rest position when the first movable contact member (4) decouples from the coupling lever (9), the second movable contact member (16) moving towards  the second fixed contact member (10), when the first movable contact member (4) decouples from the coupling lever (9), thereby causing the second movable contact (12) to couple with the second fixed contact (11).
Regarding claim 10, Hohmann and Piccoz further disclose where, during a disconnecting manoeuvre of said switching apparatus (1), the first movable contact member (4) moves according to the first rotation direction between the intermediate position and the second end-of-run position, where the first movable contact member (4) couples with said ground terminal (13) when the first movable contact member (4) reaches the second end-of-run position, thereby causing the first movable contact (8) to couple with said ground terminal (28).
Regarding claim 11, Hohmann and Piccoz further disclose where, during a reconnecting manoeuvre of said switching apparatus (1), the first movable contact member (4) moves according to the second rotation direction between the second end-of-run position and the intermediate position, where the first movable contact member (4) moves away from said ground terminal (28), thereby causing the first movable contact (8) to decouple from said ground terminal (28).
Regarding claim 12, Hohmann and Piccoz further disclose where, during a closing manoeuvre of said switching apparatus (1), the first movable contact member (4) moves according to the second rotation direction between the intermediate position and the first end-of-run position, where, upon an initial movement according to the second rotation direction, the first movable contact member (4) reaches the first fixed contact member (8) before the coupling lever (Piccoz, 9) when moving towards the first end- of run position, thereby causing the first fixed contact (8) to couple with the first movable contact (8 }before engaging the coupling lever (9).
Regarding claim 13, Hohmann and Piccoz further disclose where, upon a further movement according to the second rotation direction, the first movable contact member (4) couples with the coupling lever (9), thereby actuating the coupling lever (9) and moving the coupling lever (9) away from a rest position, according to a fourth rotation direction.

Regarding claim 14, Hohmann and Piccoz further disclose where, upon a further movement according to the second rotation direction, the first movable contact member (4) decouples from the coupling lever (9) and reaches the first end-of-run position, the coupling lever (9) moving according to the third rotation direction to return in the rest position when the first movable contact member (4) decouples from the coupling lever (9).
Regarding claim 15, Piccoz further discloses where said switching apparatus (1) is a load-break switch for medium voltage electric systems [col.1, lines 10-11].
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the prior art fails to teach or show, alone or in combination, the claimed switching apparatus where the coupling lever includes a first lever portion coupling with and being actuated by the first movable contact member when the first movable contact member moves according to the first rotation direction, the first lever portion electrically connecting the second movable contact member with the first movable contact member, when coupled to the first movable contact member; and a second lever portion having a cam profile, the second lever portion coupling and coupling with the fixed mechanical element, when the first lever portion is actuated by the first movable contact member and is moved according to the third rotation direction.
Regarding claim 5, the prior art fails to teach or show, alone or in combination, the claimed switching apparatus wherein the coupling lever has a reverse L-shaped body, a longer leg of the reverse L-shaped body forming the first lever portion, a shorter leg of the reverse L-shaped body forming the second lever portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kechroud et al, Martin et al, Ashtekar et al, Endre et al, Belloni et al, Bullock et al, Vaghini et al and Lammers are examples of switching devices configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833